Citation Nr: 1325849	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the RO granted entitlement to service connection for PTSD and assigned an initial evaluation of 10 percent disabling, effective September 9, 2009.  Thereafter, in October 2011, the RO increased the Veteran's evaluation from 10 percent disabling to 50 percent disabling, effective September 9, 2009.  As this does not represent the maximum rating available for PTSD, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination evaluating the Veteran's PTSD disability was performed in February 2010.  Since that time, in the Veteran's Substantive Appeal on a VA Form 9, the Veteran reported that his job requires him to drive from location to location.  He stated that "[m]ore often now I do not know where I am or where I'm going."  The Veteran indicated that when this occurs it takes several minutes for him to realize his situation and that most times he has to pull over to get under control.  He stated that this happens several times a week.  He reported that he has had moments where he has to pull over due to tearing up emotionally.  The Veteran reported difficulty with concentration and that his lack of willingness to confront people was increasing due to a fear of a physical outcome.  He stated that he attacked a woman in 2008 and that he quit work and got help at the VA.  He said that he returned to work in 2009 with medication that seemed to help, but that he avoided people and that this interfered with is job performance.  He stated that he was depressed more than several days in a row.  

As the Veteran has reported increased confusion and reduced concentration, the Board finds that the Veteran's condition may have worsened since the prior VA medical examination.  Therefore, the Board finds that it must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Since the claims file is being returned it should be updated to include VA treatment records compiled since October 2011.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since October 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  The examiner must indicate the impact of the Veteran's PTSD on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


